DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 1/20/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Objections filed on 1/20/22, regarding Objections are persuasive in view of amendments filed 1/20/22. Objections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 1/20/22, regarding 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 1/20/22. 35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 1/20/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 1/20/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 35 U.S.C. § 103 filed on 1/20/22, regarding 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered and have not been found persuasive.  Applicant’s Remarks, page 10, asserts a specific example from Ostafew in which the driving area is extracted from a longitudinal course of the AV within 
Further, the assertion states the invention utilizes a first scheme based on a single lane followed by a second scheme based on all the lanes, but the claim only states the first trajectory is based on the first lane boundary, not that this boundary is a single lane boundary.  The first lane boundary utilizing BRI could be any lane boundary including all same direction lanes, a single lane and an adjacent, etc. If the invention is intended to be a single lane to a multiple lane area then it must be explicitly stated.
	Amendments are addressed as written below.
	New amendments are addressed in view of Ferguson (US 8,838,321) below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ostafew (US 2019/0369616).

Regarding claims 1, 10, and 19, Ostafew discloses a trajectory planning system including data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including (Fig. 1)
determining, during a first planning cycle, a first lane boundary of a driving environment perceived by the ADV using a first lane boundary determination scheme designated as a current lane boundary determination scheme (¶175-177 and Fig. 11 – default drivable area (i.e. 1108 and 1110 in Fig. 11) corresponding to the recited first planning cycle with the first lane boundary given the drivable area being limited to the lane of the AV corresponding to the recited current lane boundary of the AV), 
planning a first trajectory based on the first lane boundary to drive the ADV navigating through the driving environment (¶175-180 – planned trajectory corresponding to the recited first trajectory based on the default drivable area corresponding to the recited first lane boundary), 
evaluating whether the first trajectory satisfies a set of safety rules to avoid a collision with an object detected in the driving environment (¶175-181 – objects define hard boundaries where A distance 1120 between the boundary 1114 and the left lane boundary 1108 is determined to be too narrow for the AV 1102 to drive (i.e., fit) through corresponding to the recited evaluating whether the first trajectory satisfies safety rules to avoid a collision with an object detected in the driving environment), and 
in response to determining that the first trajectory fails to satisfy the set of safety rules, determining a second lane boundary of the driving environment using a second lane boundary determination scheme which is based on a lane configuration of all the lanes of a road in which the ADV is driving, and planning a second trajectory based on the second lane boundary to drive the ADV (¶151-152, ¶175-185, Fig. 9, and Fig. 11 - extended drivable area corresponding to the recited second lane boundary (i.e. 1104 and 1106 in Fig. 11) and adjusted trajectory through the extended drivable area corresponding to the recited second trajectory based on the second lane boundary scheme where the maximum drivable area can include the area where the AV 912 can be (e.g., legally and/or physically) driven where a road without a physical median can include all lanes on both sides of the road as drivable area as in element 930/938); and
controlling the ADV in accordance with the second trajectory (¶151-153 and Fig. 9 - the AV is to be controlled to navigate (e.g., drive) around the static objects based on the adjusted trajectory).

Regarding claims 2, 11, and 20, Ostafew further discloses designating the second lane boundary determination scheme as the current lane boundary determination scheme, such that during a second planning cycle subsequent to the first planning cycle, a subsequent trajectory for the ADV will be planned using a lane boundary determined based on the second lane boundary determination scheme (¶175-185 – object avoidance maneuvers under emergency conditions corresponding to the recited second lane boundary determination scheme where adjusted trajectory through the extended drivable area corresponding to the recited second trajectory based on the second lane boundary scheme. Given that emergency driving conditions occur after an initial planned trajectory was planned corresponding to the recited second planning cycle being subsequent to the first planning cycle).

Regarding claims 3 and 12, Ostafew further discloses the first lane boundary scheme is based on a lane configuration of a current lane in which the ADV is located (¶175-177 and Fig. 11 – default drivable area (i.e. 1108 and 1110 in Fig. 11) corresponding to the recited first lane boundary scheme with the first lane boundary given the drivable area being limited to the lane of the AV corresponding to the recited current lane boundary of the AV).

 Ostafew further discloses the road has multiple lanes (¶128 and Fig. 6 – the road may be a three-lane road that includes lanes 612-614).

Regarding claims 6 and 15, Ostafew further discloses evaluating whether the first trajectory satisfies a set of safety rules comprises determining whether an obstacle is blocking the first trajectory and the obstacle is unlikely to move within a predetermined period of time (¶39 - a stationary object does not instantaneously move laterally into a vehicle's right of way corresponding to the recited obstacle unlikely to move within a predetermined period of time).

Regarding claims 8 and 17, Ostafew further discloses during a second planning cycle subsequent to the first cycle, planning a third trajectory based on a lane boundary determined based on the first lane boundary determination scheme; determining whether the third trajectory satisfies the set of safety rules; and restoring the first lane boundary determination scheme as the current lane boundary determination scheme, in response to determining that the third trajectory satisfies the set of safety rules (¶91 and ¶175-185 – a passing maneuver inherently corresponds to the recited a trajectory where the vehicle moves to a second lane boundary scheme and restores the first lane boundary scheme after passing the object therefore corresponding to the recited planning a third trajectory to restore the first boundary scheme in response to the emergency conditions being no longer valid corresponding to the recited the third trajectory satisfying the safety rules).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ostafew (US 2019/0369616) in view of Ferguson (US 8,838,321).

Regarding claims 5 and 14, Ostafew further discloses all of the lanes area candidates used to plan the path (¶151-152, ¶175-185, Fig. 9, and Fig. 11 - extended drivable area corresponding to the recited second lane boundary (i.e. 1104 and 1106 in Fig. 11) and adjusted trajectory through the extended drivable area corresponding to the recited second trajectory based on the second lane boundary scheme where the maximum drivable area can include the area where the AV 912 can be (e.g., legally and/or physically) driven where a road without a physical median can include all lanes on both sides of the road as drivable area as in element 930/938 in response to emergency conditions)
Ostafew does not explicitly disclose pulling over in response to an emergency vehicle being present however Ferguson discloses modifying the state of an autonomous vehicle in response to a special-purpose vehicle including if an emergency vehicle is present, plan to stop and park the ADV (Col 3, ¶3 – Col 4, ¶2 – response action to the determination of a special purpose vehicle corresponding to the recited emergency vehicle being in an emergency state, pull over corresponding to the recited plan to stop and park the ADV.  The combination of the expandable driving region including all lane areas as candidate regions with the pulling over in response to the presence of a special purpose vehicle fully discloses all of the elements as claimed.) 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the expandable driving region including all lane areas as candidate regions of Ostafew with the pulling over in response to the presence of a special purpose vehicle of Ferguson in order to not impede an emergency vehicle’s mission (Ferguson – Col 4, ¶2).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ostafew (US 2019/0369616) in view of Cashier et al. (US 2018/0299887).

Regarding claims 7 and 16, Ostafew further discloses evaluating whether the first trajectory satisfies a set of safety rules (¶175-181 – objects define hard boundaries where A distance 1120 between the boundary 1114 and the left lane boundary 1108 is determined to be too narrow for the AV 1102 to drive (i.e., fit) through corresponding to the recited evaluating whether the first trajectory satisfies safety rules to avoid a collision with an object detected in the driving environment).
Ostafew does not disclose safety rules including proximity to an emergency vehicle however Cashier discloses an automated vehicle control system which modifies safety determining an emergency vehicle is within a predetermined proximity of the ADV (¶16 and Fig. 4 – vehicle will perform a lane change or reduce speed when approaching an emergency vehicle.  The combination of this safety rule of Cashier with the trajectory planning of Ostafew fully meets the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trajectory planning of Ostafew with the emergency vehicle safety rules of Cashier in order to drive the host-vehicle 12 in accordance with the rules governing the operation of vehicles proximate to the emergency-vehicle 34 stopped alongside the roadway (Cashier - ¶16).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostafew (US 2019/0369616) in view of Taniguchi (US 2021/0155242).

Regarding claims 9 and 18, Ostafew further discloses a passing maneuver including inherently returning to a lane after having passed a vehicle when it is safe to do so (¶91) but does not explicitly disclose using a threshold return value to restore an original lane however Taniguchi discloses a driving assist method including incrementing a count value of a counter while the first lane boundary determination scheme is not the current lane boundary determination scheme, in response to determining that the third trajectory satisfies the set of safety rules; and determining whether the count value of the counter is greater than a predetermined threshold, wherein the first lane boundary determination scheme is restored when the count value is greater than the predetermined threshold (¶64-66 and Fig. 4 – second threshold corresponding to the recited preset threshold where counter increments greater than the second threshold permits returning to a first lane from the post change lane corresponding to the recited first lane boundary scheme not being the current lane boundary scheme and a determination can be made that there is enough travel distance to allow a lane return corresponding to the recited third trajectory satisfying a set of safety rules, where inciting lane return from post change lane to first lane corresponding to the recited first lane boundary restored).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trajectory planning system of Ostafew with the post lane change return of Taniguchi in order to assist a lane change of the host vehicle on the basis of the generated target route (Taniguchi - ¶35).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Hudecek et al. (US 2020/0398894) discloses a dynamic lane biasing including the ability to expand a size, or move a location, of the lane boundary 612 of the first drivable area 624 to virtual boundary 622 (¶74).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665